Hill, C. J.
1. In case of an express 'warranty that the property sold is of a particular kind and quality, the purchaser has the right to rely on the warranty, and may plead total or partial failure of consideration on account of defects discovered after acceptance, even though they would have been discovered by an examination before delivery. Cook v. Finch, 117 Ga. 541 (44 S. E. 95).
2. The giving of a note for the purchase-price will not estop the buyer from pleading failure of consideration, although the note was given after the discovery of the defects, where the seller promised to-repair the defects and failed to do so. Moultrie Repair Co. v. Hill, 120 Ga. 731 (48 S. E. 143); Robson v. Weatherly Lumber Co., 12 Ga. App. 781 (78 S. E. 610); Burr v. Atlanta Paper Co., 2 Ga. App. 52 (58 S. E. 373).
3. The verdict for the defendant was supported by the evidence, and no error of law is complained of. Judgment affirmed.